Citation Nr: 0113589	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the amount of $1,588.66.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
April 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee) in San 
Diego, California, that denied the waiver sought by the 
veteran.


FINDINGS OF FACT

1. In March 1980, the RO advised the veteran, by letter, of a 
February 1980 rating decision that awarded him service 
connection for multiple disabilities, with a combined 
disability rating of 40 percent.

2. In May 1999, the RO learned that the veteran had been 
incarcerated from May 8, 1995, to December 5, 1995.

3. By VA letter dated August 1999, the veteran was notified 
of a proposal to reduce his monthly compensation benefits, 
beginning July 8, 1995, that being the 61st day of his 
incarceration; the veteran was also notified that the 
reduction might create an overpayment which he would be 
required to repay.

4. In an October 1999 VA letter, the veteran was notified 
that the proposed action had been taken, and that he had 
been determined to have been overpaid disability 
compensation benefits.

5. The veteran's overpayment, in the amount of $1,588.66, did 
not result from fraud, misrepresentation, or bad faith on 
his part.

6. Liberally applying the doctrine of reasonable doubt, the 
Board finds that recovery of the overpayment in this case 
would be against equity and good conscience.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, waiver of 
recovery of the overpayment of VA disability compensation 
benefits in the amount of $1,588.66 may be granted.  38 
U.S.C.A. §§ 5107(b), 5302 (West 1991); Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, we note that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curium 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001); see also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

In light of the decision reached herein, there is no need for 
additional notification or development action which might 
potentially be required by the VCAA, as there would be no 
prejudice to the appellant in foregoing such action.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This appeal arises from the denial of the veteran's claim for 
a waiver of recovery of an overpayment of VA disability 
compensation benefits, in the amount of $1,588.66.  
Essentially, the overpayment resulted because the veteran 
continued to accept the full amount of his disability 
compensation benefits during a period of incarceration in 
excess of 60 days, in 1995.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.665 (2000).

In August 1999, the RO informed the veteran that it had 
received information, from a computer match with the Bureau 
of Prisons, establishing that he had been incarcerated from 
May 8, 1995, to December 5, 1995.  He was notified that the 
provisions of 38 C.F.R. § 3.665 require that his VA 
disability compensation be reduced to the amount payable for 
a 10 percent rating, after his 61st day of incarceration, 
that is, effective from July 8, 1995.  The RO subsequently 
effectuated the proposed reduction.  In October 1999, the 
veteran was informed in writing of an overpayment of VA 
disability compensation benefits in the amount of $1,588.66 
and his waiver rights.

The Board notes that the veteran has not disputed the 
validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See, e.g., Shaper 
v. Derwinski, 1 Vet.App. 430, 434 (1991).  The Board 
observes, however, that the Bureau of Prisons computer match 
information indicates "N" in the item inquiring whether the 
conviction was for a felony.  It does not appear that the RO 
has attempted to verify, nor that the veteran has conceded, 
that his incarceration in 1995 was for conviction of a 
felony.  In any event, neither the veteran nor his 
representative has asserted, in any of their communications 
with the RO and the Board, that it was not.

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements: fault of the debtor; 
balancing of fault; undue hardship; defeat the purpose; 
unjust enrichment; changing position to one's detriment.  Id.  
If there is any indication of fraud or misrepresentation, 
such as bad faith or lack of good faith, waiver of a debt is 
precluded.  38 C.F.R. § 1.965(b).

In the present appeal, the Committee determined, in an 
October 1999 decision, that the evidence in this case did not 
establish fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances n this case rise to a level of fraud, 
misrepresentation, or bad faith on the veteran's part such 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 
Vet.App. 544, 546 (1994).  Thus, the sole question before the 
Board is whether collection of the indebtedness at issue in 
this appeal, in the amount of $1,588.66, would violate the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a).

In February 1980, the veteran was awarded service connection 
for multiple disabilities, with a combined rating of 40 
percent, and was informed of the award in a March 1980 
letter.  In May 1999, the RO was informed of his 
incarceration for approximately seven months in 1995.  In a 
letter sent to him in August 1999, the veteran was informed 
that the RO proposed to reduce his disability compensation to 
the 10 percent rate based on his incarceration, effective 
July 8, 1995, the 61st day of incarceration.  In October 
1999, VA effectuated the adjustment of the veteran's 
compensation award, effective July 8, 1995, that resulted in 
the creation of a $1,588.66 overpayment.  The veteran was 
notified of the adjustment and the creation of the 
overpayment in a letter dated that month.

In October 1999, the veteran submitted a request for a waiver 
of recovery of the overpayment.  He submitted a letter, dated 
July 1999, that indicated a Chapter 13 confirmation hearing, 
held in July 1999, confirmed his Chapter 13 plan, according 
to which he and his wife had to make plan payments of $425.00 
per month.  In an statement also submitted at that time, but 
dated in August 1999, the veteran reported that he had filed 
for Chapter 13 bankruptcy in July 1999 and would like to 
repay $100.00 a month to reduce his overpayment debt to the 
Government.

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt.  38 C.F.R. § 
1.965(a)(3).

In assessing whether the veteran contributed to causing the 
debt, see 38 C.F.R. § 1.965(a)(3), the record discloses that 
the veteran took no steps to inform VA that he was 
incarcerated from May 8, 1995, to December 5, 1995.  Rather, 
he continued to accept benefits during his incarceration.  
The RO learned of the veteran's incarceration from a Bureau 
of Prisons computer match list, not from the veteran.  The 
Board notes, however, that there is no indication in the 
claims file that the veteran was ever advised of the law 
requiring reduction of compensation during incarceration.  In 
fact, under the law, incarceration did not have an effect 
upon the continued receipt of compensation benefits until 
1981, after the veteran had already received his initial 
notification of his award of compensation, in 1980.  See 46 
Fed. Reg. 47,542 (Sept. 29, 1981). 

Accordingly, it is by no means clear that the veteran was at 
fault in failing to inform VA that he was incarcerated from 
May to December 1995.  The second element for consideration 
pertains to fault on the part of VA.  38 U.S.C.A. 
§ 1.965(a)(2).  Given the change in law after his initial 
entitlement, the RO may not have informed the veteran of the 
potential impact of incarceration upon the level of benefits 
payable to him.  Nevertheless, the Board finds that VA was 
not at fault in causing this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of disability compensation 
benefits is to compensate persons who are disabled due to 
service-connected disability.  In light of the purpose 
underlying disability compensation benefits, the Board finds 
that repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran's basic necessities were provided for while he was 
incarcerated.  See 38 C.F.R. § 1.965(a)(4).  Thus, repayment 
of the debt would not nullify the purpose for which the 
disability compensation benefits were intended, since the 
veteran was not deprived of basic necessities such as food 
and shelter during his period of incarceration.  See 38 
C.F.R. § 1.965(a)(4).  In this case, whether failure to repay 
the overpayment debt would result in an unfair gain to the 
veteran is intertwined with the issue of undue hardship, 
discussed below.  See 38 C.F.R. § 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration, and is not 
dispositive of the issue in and of itself.  In October 1999, 
the veteran filed a Financial Status Report (VA Form 20-5655) 
that reflects his monthly income was $1,138.60 and his 
spouse's income was $588.00 per month.  His monthly expenses 
totaled approximately $1,530.34, including $425.00 for a 
Chapter 13 bankruptcy debt.  The veteran indicated that his 
monthly income exceeded his monthly expenses by approximately 
$250.08, and indicated that he could pay $100.00 per month 
toward his debt.  

In its October 1999 determination, the Committee indicated 
that the veteran had failed to report that he was in receipt 
of $450.00 in VA compensation benefits and that his total 
monthly income was actually $2,176.60.  However, in his 
August 2000 notice of disagreement, the veteran clarified 
that his VA disability benefits were included in the 
previously income reported and that VA had erred by counting 
his benefits twice.  He also reported that he was applying 
for Social Security Administration benefits.  In August 2000, 
the veteran submitted a more updated Financial Status Report 
reflecting his monthly gross salary in the amount of $708.73 
and VA compensation benefits of $450.00 for a total monthly 
net income of $1,158.73.  He indicated that his spouse's 
total monthly net income was $450 and that their combined 
monthly net income was $1,608.73.  The veteran also indicated 
that his total monthly expenses were $1,561.00, including 
$100.00 for gas and $425.00 for his Chapter 13 debt.  The 
veteran reported that his total monthly income exceeded his 
monthly expenses by approximately $47.73.  In support of his 
contention, the veteran submitted a partial copy of a July 
2000 bank statement that showed $359.00 was deposited in the 
veteran's account as a VA benefit.  Thereafter, in his 
September 2000 substantive appeal, the veteran said he 
received military retirement benefits, was unable to 
immediately pay the entire amount of the debt, and requested 
that $25.00 be withheld until his pay increased.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In this matter, the Board will exercise our discretion under 
the reasonable doubt doctrine, and grant the veteran a waiver 
of the debt.  We observe that, although his most recent 
financial status report shows a slight excess of monthly 
income over expenses, the veteran and his wife have a young 
dependent (a grandson), their automobiles are nine and 17 
years old, and they live in a high cost region of the 
country.  In addition, they are paying into a bankruptcy plan 
which will not be retired until 2004.  Although the veteran 
has, laudably, indicated that he would make efforts to repay 
the compensation overpayment if necessary, the Board has 
determined that the debt shall be waived.

In view of the foregoing, the Board finds that waiver of 
recovery of the disability compensation overpayment in the 
amount of $1,588.66 is warranted.


ORDER

Entitlement to a waiver of an overpayment of VA disability 
compensation benefits in the amount of $1,588.66 is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

